Citation Nr: 0406209	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  03-16 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUES

1.  Evaluation of liver disease, rated as noncompensably 
disabling from August 6, 2001.

2.  Evaluation of erectile dysfunction, rated as 
noncompensably disabling from August 6, 2001.

3.  Evaluation of hypertension, rated as 10 percent disabling 
from August 6, 2001.

4.  Evaluation of diabetes mellitus, rated as 20 percent 
disabling from August 6, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision by the 
RO that, among other things, granted claims of entitlement to 
service connection for liver disease associated with Type II 
diabetes mellitus, as well as service connection for erectile 
dysfunction associated with Type II diabetes mellitus.  The 
RO assigned each a zero percent evaluation.  The RO also 
granted claims of service connection for hypertension 
associated with Type II diabetes mellitus, and assigned a 10 
percent evaluation, as well as service connection for Type II 
diabetes mellitus, and assigned a 20 percent evaluation.  The 
RO made each evaluation effective from August 6, 2001.  
Special monthly compensation on account of loss of use of a 
creative organ was also awarded from August 6, 2001, but the 
veteran has made no specific argument on appeal regarding 
this award.  

The Board additionally notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that an appeal 
from an original award does not raise the question of 
entitlement to an increased rating, but instead is an appeal 
of an original rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Consequently, the Board has characterized the rating 
issues on appeal as claims for higher evaluations of original 
awards.  Analysis of these issues requires consideration of 
the rating to be assigned effective from the date of award of 
service connection for each disability at issue-in this 
case, August 6, 2001.

The Board lastly notes that, in November 2003, the veteran's 
representative raised the issue of entitlement to an 
effective date earlier than August 6, 2001 for the award of 
service connection for diabetes mellitus due to herbicide 
exposure including special monthly compensation.  This issue 
is referred to the RO.  The RO should analyze the effective 
date claim raised by the representative in the context of the 
law cited by the representative and the facts of this case, 
including the veteran's August 2002 claim.

(The issue of entitlement to a higher evaluation for liver 
disease, rated as noncompensably disabling from August 6, 
2001, will be addressed in the remand that follows this 
decision.)


FINDINGS OF FACT

1.  The veteran's has loss of erectile function but does not 
have deformity of the penis.

2.  The veteran's diastolic pressure has not been 
predominantly 110 or more; his systolic pressure has not been 
predominantly 200 or more.

3.  The veteran's diabetes mellitus has not resulted in 
complications; he does not require the use of insulin.


CONCLUSIONS OF LAW

1.  A compensable evaluation from August 6, 2001, for 
erectile dysfunction is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.115b (Diagnostic 
Code 7522) (2003).

2.  An evaluation higher than 10 percent from August 6, 2001, 
for hypertension is not warranted.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.104 (Diagnostic Code 
7101) (2003).

3.  An evaluation higher than 20 percent from August 6, 2001, 
for diabetes mellitus is not warranted.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.27, 4.119 (Diagnostic 
Code 7913) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Higher Evaluations

Initially, the Board notes that disability evaluations are 
determined by the application of a schedule of ratings, which 
is in turn based on the average impairment of earning 
capacity caused by a given disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2003).  Each service-connected disability is 
rated on the basis of specific criteria identified by 
Diagnostic Codes.  38 C.F.R. § 4.27 (2003).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2003).  When, after careful consideration of 
all the evidence of record, a reasonable doubt arises 
regarding the degree of disability, such doubt shall be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2003).  

In cases where the original rating assigned is appealed, 
consideration must be given to whether the veteran deserves a 
higher rating at any point during the pendency of the claim.  
Fenderson, supra.  

The Board notes that, although the veteran has expressed his 
belief that his service-connected disabilities of erectile 
dysfunction, hypertension, and diabetes mellitus all warrant 
higher evaluations, suggesting a claim for an extraschedular 
evaluation, there is no indication that problems he has 
experienced present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards so as to warrant the assignment 
of an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
(2003).  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  
The current evidence of record does not demonstrate that any 
of these disabilities has resulted in frequent periods of 
hospitalization or in marked interference with employment.  
38 C.F.R. § 3.321.  It bears emphasis that the schedular 
rating criteria are designed to take problems such as 
experienced by the veteran into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified [in the rating schedule] are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  
38 C.F.R. § 4.1 (2003).  Therefore, given the lack of 
evidence showing unusual disability not contemplated by the 
rating schedule, the Board concludes that a remand to the RO 
for referral of any of these issues to the VA Central Office 
for consideration of an extraschedular evaluation is not 
warranted.

A.  Erectile Dysfunction

The veteran's service-connected erectile dysfunction has been 
evaluated as noncompensably disabling, from August 6, 2001, 
under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  Under the 
schedular criteria, a 20 percent rating is assigned for 
deformity of the penis with loss of erectile power.  
38 C.F.R. § 4.115b, Diagnostic Code 7522 (2003).  In other 
words, two distinct elements are required for a compensable 
rating:  the veteran must have a penile deformity and the 
loss of erectile power.  The Board also notes that the 
veteran has already been assigned a separate award of special 
monthly compensation based upon loss of use of a creative 
organ, under 38 C.F.R. § 3.350(a); however, as noted above, 
that award has not been contested.  Instead, the question 
before the Board is whether a compensable rating should be 
assigned under the schedule contained in 38 C.F.R. Part 4 for 
service-connected erectile dysfunction.

Based on the evidence of record, the Board finds that an 
evaluation higher than zero percent for erectile dysfunction 
from August 6, 2001, is not warranted.  This is so because, 
while the veteran has reported loss of erectile power and the 
necessity to take Viagra, the medical evidence of record 
neither indicates nor does the veteran contend that he has 
any deformity of his penis.  Specifically, when examined by 
VA in September 2002, the veteran's erectile dysfunction was 
noted, but there was no deformity of the penis noted.  
Similarly, his private medical records did not reveal any 
deformity of the penis.  Without evidence of deformity of the 
penis, the veteran's service-connected disability does not 
warrant a compensable evaluation under 38 C.F.R. § 4.115b, 
Diagnostic Code 7522.  

The Board finds that, for the reasons set out above, a 
compensable evaluation for erectile dysfunction, from August 
6, 2001, is not warranted.  Fenderson, supra.  The 
preponderance of the evidence is against the claim for a 
higher evaluation.  Consequently, the benefit-of-the-doubt 
doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App 49 
(1990).

B.  Hypertension

The veteran's service-connected hypertension associated with 
Type II diabetes mellitus has been evaluated as 10 percent 
disabling, from August 6, 2001, under 38 C.F.R. § 4.104, 
Diagnostic Code 7101.  These criteria provide for a 10 
percent evaluation for diastolic pressures predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
a history of diastolic pressure predominantly 100 or more and 
the need for continuous medication for control.  38 C.F.R. 
§ 4.104, Diagnostic Code 7101 (2003).  A 20 percent 
evaluation is assigned for diastolic pressures predominantly 
110 or more, or for systolic pressure predominantly 200 or 
more.  Id.  A 40 percent evaluation is assigned for 
hypertension with diastolic pressure predominantly 120 or 
more.  Id.  

In the veteran's case, when examined by VA in September 2002, 
his blood pressure readings were 132/84, 125/80, and 120/85.  
The veteran was currently taking medication to control his 
blood pressure.  The diagnoses included hypertension, long-
standing and treated.  His private medical records did not 
indicate that he had higher blood pressure readings.

Based on the evidence of record, the Board finds that an 
evaluation higher than 10 percent for hypertension from 
August 6, 2001, is not warranted.  The Board concludes that 
the currently assigned 10 percent evaluation adequately 
reflects the severity of the veteran's hypertension.  As 
noted above, assignment of an evaluation higher than 10 
percent requires a showing of a predominantly elevated 
diastolic pressure reading of 110 or more, or a systolic 
pressure reading of predominantly 200 or more.  

The above-noted blood pressure readings do not demonstrate 
diastolic pressure predominantly 110 or more with or without 
definite symptoms.  In addition, the medical evidence reveals 
that the veteran's systolic pressure has not been 
predominantly 200 or more.  In fact, the medical evidence 
reveals that none of the blood pressure readings show 
systolic pressure of 200 or more.  Moreover, with no history 
of diastolic pressures predominantly 110 or more, the claim 
for a higher evaluation must fail, even though the veteran is 
required to continuously use medication for the control of 
his hypertension.

Accordingly, given the veteran's recorded blood pressure 
readings as set forth above, the Board finds that the 10 
percent evaluation currently assigned to the veteran's 
service-connected hypertension adequately reflects the 
severity of his disability.  The Board therefore concludes 
that the preponderance of the evidence is against the 
veteran's claim for an evaluation higher than 10 percent.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  Additionally, the Board has considered 
the statements submitted by the veteran's representative.  
While a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under the rating criteria is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran and others who knew him are not shown to possess, 
may provide evidence requiring medical knowledge.  Layno, 
6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.

The Board finds that, for the reasons set out above, a 10 
percent evaluation for hypertension, from August 6, 2001, is 
not warranted.  Fenderson, supra.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply.  Gilbert, 1 Vet. App at 49.

C.  Type II Diabetes Mellitus

The veteran's service-connected Type II diabetes mellitus, 
associated with herbicide exposure has been evaluated as 20 
percent disabling, from August 6, 2001, under 38 C.F.R. 
§ 4.119, Diagnostic Code 7913.  Under these criteria, a 20 
percent evaluation is warranted for diabetes mellitus 
requiring insulin and restricted diet or an oral hypoglycemic 
agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic 
Code 7913.  Diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities warrants a 40 percent 
evaluation.  Id.  A 60 percent evaluation is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if evaluated 
separately.  Id.  Diabetes mellitus requiring more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, plus either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated, warrants a 100 percent evaluation.  Id.  
Additionally, a note under Diagnostic Code 7913 indicates 
that compensable complications of diabetes are to be 
evaluated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Diagnostic Code 7913.

Based on the evidence of record, the Board finds that an 
evaluation higher than 20 percent for Type 2 diabetes 
mellitus from August 6, 2001, is not warranted.  As noted 
above, assignment of an evaluation higher than 20 percent 
requires at least a showing that the veteran's diabetes 
mellitus requires him to take insulin.  The evidence of 
record, including private medical records and September 2002 
VA examination reports, do not show that the veteran's 
diabetes mellitus has worsened to the point that he requires 
insulin treatment.  In fact, when examined by VA in September 
2002, it was noted that the veteran currently requires 
Glucovance oral hypoglycemic therapy.  Significantly, the 
veteran did not require the use of insulin to treat his 
diabetes mellitus.  Without at least evidence that the 
veteran's service-connected diabetes mellitus requires the 
use of insulin, a higher evaluation cannot be assigned.

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  Additionally, the Board has considered 
the statements submitted by the veteran's representative.  
While a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his or her belief 
as to its current severity under the rating criteria is not 
probative evidence because only someone qualified by 
knowledge, training, expertise, skill, or education, which 
the veteran and others who knew him are not shown to possess, 
may provide evidence requiring medical knowledge.  Layno, 
6 Vet. App. at 470; Grottveit, 5 Vet. App. at 92-93; 
Espiritu, 2 Vet. App. at 494-95.

The Board finds that, for the reasons set out above, a 20 
percent evaluation for Type 2 diabetes mellitus, from August 
6, 2001, is not warranted.  Fenderson, supra.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt doctrine does not apply.  Gilbert, 
1 Vet. App at 49.

II.  The Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claims, the Board has 
considered the applicability of the regulations implementing 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), 
which was signed into law on November 9, 2000.  38 C.F.R. 
§ 3.159 (2003).  These implementing regulations are 
applicable to all claims filed on or after the date of 
enactment of the VCAA - November 9, 2000 - or filed before 
the date of enactment and not yet final as of that date.  
VAOPGCPREC 7-2003.  The regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits 
and which information or evidence, if any, the claimant is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary 
to substantiate the claim" for benefits.  38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.  Id.  

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2003).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.  

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b), details the 
procedures by which VA will carry out its duty to provide 
notice.  

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice and VA receives a notice of 
disagreement that raises a new issue, 38 U.S.C. § 7105(d) 
requires VA take proper action and issue a statement of the 
case (SOC) if the disagreement is not resolved; section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue.  See VAOPGCPREC 8-2003.  

In this case, the RO provided the veteran with section 
5103(a) notice in its August 2002 letter when it informed the 
veteran of the changes pertaining to the VCAA and provided 
him information with respect to claims of service connection.  
The RO notified the veteran in October 2002 of the grant of 
service connection for Type 2 diabetes mellitus, 
hypertension, and erectile dysfunction.  The veteran 
thereafter filed a notice of disagreement with the ratings 
assigned to each service-connected disability addressed 
above.  In response to his notice of disagreement, the RO 
issued the veteran a SOC in April 2003, which addressed the 
entire development of his claims up to that point.  Given 
that section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issues - whether higher evaluations are 
warranted for Type 2 diabetes mellitus, hypertension, and 
erectile dysfunction from August 6, 2001- the Board finds 
that VA has complied with the notice requirements contained 
in the implementing regulations with respect to the claims 
for a higher evaluation.  See VAOPGCPREC 8-2003.  

The Board also notes that the VCAA's duty-to-assist provision 
under 38 C.F.R. § 3.159 has been fulfilled.  This section of 
the new regulation sets forth several duties for VA in those 
cases where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. 
§ 3.159(c), (d) (2003).

In this case, the veteran was afforded the opportunity to 
identify any outstanding pertinent medical records regarding 
his claims and there is no outstanding evidence to be 
obtained, either by VA or the veteran.  To the extent 
possible, VA has obtained all pertinent records from sources 
identified by the veteran with regards to his claims.

Additionally, VA offered the veteran an opportunity to 
request a hearing in order to provide testimony in support of 
his claims, but he did not request one. 

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2003).  In this case, the veteran was afforded a 
VA examination in September 2002, and a VA examiner has 
provided an opinion regarding the severity of the veteran's 
service-connected Type 2 diabetes mellitus, hypertension, or 
erectile dysfunction.  An additional examination or medical 
opinion being unnecessary, the Board finds that the RO has 
satisfied the duty-to-assist obligations with respect to 
medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  This includes specific 
evidence identified by the veteran and evidence discovered 
during the course of processing his claims.  The veteran has 
not alleged that there is any outstanding evidence that would 
support his contentions that he should be awarded higher 
evaluations, other than that already requested of him.  The 
Board is not aware of any outstanding evidence.  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. 
§ 3.159(c)-(e).


ORDER

A compensable evaluation from August 6, 2001, for erectile is 
denied.

An evaluation higher than 10 percent from August 6, 2001, for 
hypertension is denied.

An evaluation higher than 20 percent from August 6, 2001, for 
diabetes mellitus is denied.


REMAND

The veteran's service-connected liver disease has been 
evaluated as noncompensably disabling from August 6, 2001, 
under 38 C.F.R. § 4.114 (Diagnostic Code 7345) (2003).  

In a written statement, received in June 2003, the veteran 
described some of the problems he is now experiencing, which 
he believes are due to service-connected liver disease.  He 
now reports that he suffers from fatigue and weakness, 
something that was neither shown nor reported at the VA 
examination conducted in September 2002.  The clear 
implication is that the veteran believes his disability has 
worsened since the time of his last VA examination in 
September 2002.  Under the circumstances, therefore, the duty 
to assist includes the duty to provide him with a new 
examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997).  Consequently, a remand is required. 38 C.F.R. §§ 
3.327, 4.2, 19.9 (2003).

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a VA examination by a liver 
specialist to assess the severity of his 
service-connected liver disease.  The 
claims file must be made available to and 
reviewed by the examiner.  

The examiner should determine whether the 
veteran's service-connected liver disease 
is asymptomatic.  All indicated tests and 
studies should be accomplished.  If the 
veteran has symptoms, the examiner should 
determine whether the veteran suffers 
from intermittent fatigue, malaise, and 
anorexia, or incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least one week, but 
less than two weeks, during a twelve 
month period; OR daily fatigue, malaise, 
and anorexia (without weight loss or 
hepatomegaly), requiring dietary 
restriction or continuous medication, or, 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least two weeks, but less 
than four weeks, during the past 12-month 
period; OR daily fatigue, malaise, and 
anorexia, with minor weight loss and 
hepatomegaly, or, incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a 
total duration of at least four weeks, 
but less than six weeks, during the past 
12-month period; OR daily fatigue, 
malaise, and anorexia, with substantial 
weight loss (or other indication of 
malnutrition) and hepatomegaly, or, 
incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, 
vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total 
duration of at least six weeks during the 
past 12-month period, but not occurring 
constantly; OR near-constant debilitating 
symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain).  The 
veteran's weight should be recorded and 
compared with earlier annotations of 
weight in the record.

2.  The RO should ensure that the 
examination report complies with this 
remand, especially with respect to the 
instructions to provide medical opinions.  
If the report is insufficient, it should 
be returned to the examiner for necessary 
corrective action, as appropriate.

3.  Thereafter, the RO should review the 
record and ensure that all development 
actions have been conducted and completed 
in full.  The RO should then undertake 
any other action required to comply with 
the duty-to-assist requirements of the 
implementing regulations of the Veterans 
Claims Assistance Act of 2000.

4.  Thereafter, the RO should re-
adjudicate the claim, considering whether 
assignment of "staged" ratings is 
appropriate.  Fenderson, 12 Vet. App. at 
119.  If the benefit sought is denied, a 
supplemental SOC (SSOC) should be issued.  
The SSOC should contain, among other 
things, a summary of the evidence 
received since the SOC was issued in 
April 2003.  38 C.F.R. § 19.31 (2003).  
The veteran and his representative should 
be afforded an opportunity to respond.  

After the expiration of the period allowed for response, the 
case should be returned to the Board.  The appellant need 
take no action at this point, but he has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The RO should act on this claim in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003), (to be 
codified at 38 U.S.C. § 5109B, and 38 U.S.C. § 7112).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



